Citation Nr: 0705624	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-16 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
residuals of pneumothorax.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1955 to May 
1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The Board remanded this case for 
additional development in April 2006.

The appeal must be REMANDED again to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran, if further action is required.


REMAND

In April 2006, the Board remanded this appeal to the RO via 
the AMC because the RO's correspondence with the veteran did 
not clearly indicate the respective responsibilities of VA 
and the veteran in obtaining different types of evidence or 
request the veteran to provide any evidence in his possession 
that pertains to his claim.  

As a result of the remand, in April 2006 the AMC provided a 
notice letter to the veteran as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).

Two months later, in a June 2006 response, the veteran sent a 
letter to the AMC in which the veteran disclosed (1) that he 
had unsuccessfully attempted to obtain copies of his VA 
medical records from the Buffalo and Syracuse VA hospitals 
and (2) the name of his private treating physician since the 
mid-1980s.  Attached to the veteran's letter to the AMC were 
copies of several medical records and a copy of a letter from 
the physician to VA in support of the veteran's claim.  Thus, 
while the VA duty to notify has been completed, the duty to 
assist in obtaining records has not been completed.

After a careful review of the claims file, the Board finds 
that the only VA treatment records in the file are those 
pertaining to VA examinations in 1978, 2003, and 2004.  
Further, in his Notice of Disagreement, the veteran stated 
his private physician had never been contacted to provide 
copies of records and that he, the veteran, had authorized VA 
to contact the physician by returning VA Form 21-4142 
(Authorization and Consent to Release Information).  A 
careful review of the claims file shows few records from the 
veteran's physician besides those the veteran submitted last 
year.  There also is no copy of the authorization form the 
veteran said he had signed.

The Board finds that an attempt should be made to obtain 
records of the veteran's treatment at the Buffalo and 
Syracuse VA facilities and treatment records from the 
veteran's personal physician, if the veteran or his service 
representative provide a release form and the appropriate 
dates of treatments.  Those records, if associated with the 
claims file, might assist VA in determining with more 
precision whether the veteran's bilateral residuals of 
pneumothorax have worsened.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
pertinent records of medical treatment or 
examination outstanding related to the 
veteran's service-connected bilateral 
residuals of pneumothorax, especially any 
copies of medical records from VA 
facilities in Buffalo and Syracuse, New 
York.  Attempts to obtain the evidence 
should be undertaken and documented in the 
claims folder.

2.  The RO should ask the veteran to 
complete VA Form 21-4142 (Authorization 
and Consent to Release Information) so the 
RO can obtain records of treatment from 
the veteran's physician, J.C.S., M.D.  A 
copy of the letter, and any response from 
the veteran or his service representative, 
must be associated with the claims file.  
If additional evidence is identified, 
attempts to obtain the evidence should be 
undertaken and documented in the claims 
folder.

3.  If no additional evidence is 
submitted, the file should be returned to 
the Board for appellate review.  If new 
evidence is submitted, the AMC should 
readjudicate the veteran's claim.  If it 
appears there has been a significant 
change in the pathology since the last 
examination, consideration should be 
scheduled to clarify the current status.  
Thereafter, to the extent the benefit 
sought is not granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
and afforded a reasonable opportunity to 
respond thereto.  The case then should be 
returned to the Board for further 
appellate consideration, if in order.  The 
Board intimates no opinion, either legal 
or factual, as to the ultimate disposition 
warranted in this case, pending completion 
of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



